Mercure, J.
Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered June 19, 1996, which, inter alia, denied an application by respondent, in a proceeding pursuant to Family Court Act article 10, for an order directing petitioner to return his child to him.
During the pendency of a proceeding concerning the alleged neglect of Derrick JJ. (hereinafter the child) by his mother, the child was temporarily placed in respondent’s custody. Due to allegations of sexual abuse made against respondent’s close friend and babysitter, however, Family Court ordered a change in temporary custody to petitioner. Respondent then filed a petition pursuant to Family Court Act § 1028 seeking that temporary custody of the child be returned to him, hearings were conducted and, ultimately, Family Court entered an order denying respondent’s application. Respondent then appealed to this Court. During the pendency of the appeal, a neglect proceeding was commenced with regard to respondent and upon respondent’s admission, Family Court made a finding of neglect and issued a dispositional order placing the child with petitioner for a period of 12 months. In view of the subsequent final order placing the child with petitioner, respondent’s appeal from the temporary order is moot (see, Matter of Tantalyn TT., 115 AD2d 799, 800; see also, Matter of Ballard v Parker, 232 AD2d 740, 741; cf., Matter of Karen PP. v Clyde QQ., 197 AD2d 753), and we are unpersuaded that the underlying facts bring this matter within the exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; Matter of Ballard v Parker, supra).
Cardona, P. J., White, Peters and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.